474 U.S. 910
106 S. Ct. 280
88 L. Ed. 2d 244
GREYHOUND LINES, INC.v.Melody WILHITE et al.
No. 84-2016
Supreme Court of the United States
October 15, 1985

Rehearing Denied Dec. 9, 1985.



See 474 U.S. 1026, 106 S. Ct. 583.

On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit.
The petition for writ of certiorari is denied.
Justice WHITE, dissenting.


1
In this case, the United States Court of Appeals for the Ninth Circuit held that DelCostello v. Teamsters, 462 U.S. 151, 103 S. Ct. 2281, 76 L. Ed. 2d 476 (1983) (actions brought under § 301 of the Labor Management Relations Act, 29 U.S.C. § 185, are governed by the 6-month statute of limitations provided in § 10(b) of the National Labor Relations Act, 29 U.S.C. § 160(b)), was not to be applied retroactively because such retroactive application would shorten the applicable limitations period.  Cf. Glover v. United Grocers, Inc., 746 F.2d 1380 (CA9 1984) (applying DelCostello retroactively when doing so lengthened time for filing).  In so holding, the Court of Appeals followed a prior decision in that court that relied on the factors outlined in Chevron Oil Co. v. Huson, 404 U.S. 97, 106-107, 92 S. Ct. 349, 355-356, 30 L. Ed. 2d 296 (1971), in deciding this retroactivity question.  See Barina v. Gulf Trading & Transportation Co., 726 F.2d 560, 563-564 (CA9 1984).


2
The decision below conflicts with those in other Circuits which have held that DelCostello should be applied retroactively. See, e.g., Smith v. General Motors Corp., 747 F.2d 372 (CA6 1984) (en banc);  Graves v. Smith's Transfer Corp., 736 F.2d 819 (CA1 1984).  Other Circuits have also held that the Huson analysis is not necessary to determine whether retroactivity is appropriate in this context.  See, e.g., Welyczko v. U.S. Air, Inc., 733 F.2d 239 (CA2), cert. denied, 469 U.S. 1036, 105 S. Ct. 512, 83 L. Ed. 2d 402 (1984);  Smith, supra.  I would grant certiorari to resolve these conflicts.